2013 UT App 145
_________________________________________________________

              THE UTAH COURT OF APPEALS

                     KIM M. HADLEY,
                        Petitioner,
                             v.
                WORKFORCE APPEALS BOARD,
             DEPARTMENT OF WORKFORCE SERVICES,
                       Respondent.

                    Memorandum Decision
                      No. 20120282‐CA
                     Filed June 13, 2013

                Original Proceeding in this Court

           Philip C. Patterson, Attorney for Petitioner
         Jaceson R. Maughan, Attorney for Respondent

   JUDGE CAROLYN B. MCHUGH authored this Memorandum
     Decision, in which JUDGES WILLIAM A. THORNE JR. and
                J. FREDERIC VOROS JR. concurred.


McHUGH, Judge:

¶1     Petitioner Kim M. Hadley seeks judicial review of orders of
the Workforce Appeals Board (the Board) affirming a denial of
unemployment insurance benefits, see Utah Code Ann. § 35A‐4‐
405(1)(b) (LexisNexis Supp. 2012), and imposing an overpayment
and civil penalty for fraud, see id. § 35A‐4‐405(5)(c). The Board
concluded that Hadley had voluntarily quit her job without good
cause and that it would not be contrary to equity and good
conscience to deny unemployment benefits to her. We decline to
disturb the Board’s ruling.

¶2     Hadley worked as a teacher at the Ogden campus of the
Utah Schools for the Deaf and the Blind (USDB) from July 2004
until she voluntarily quit on June 3, 2011. Hadley taught students
             Hadley v. Department of Workforce Services


who, in addition to having vision or hearing disabilities, had
behavioral, intellectual, or physical disabilities. Sometime in 2010,
USDB’s superintendent implemented a new administrative policy
that eventually resulted in students with multiple disabilities being
transferred to their local school districts. Hadley alleges that, as a
part of that policy, teachers were required to attend a meeting with
USDB’s administration to discuss and reach decisions on a
student’s evaluation and placement prior to a formal
Individualized Education Plan (IEP) meeting. Under the federal
Individuals with Disabilities Education Act, a student’s parents
must be notified of and given an opportunity to participate in an
IEP meeting. See generally 20 U.S.C. § 1415 (2006).

¶3     In January 2011, USDB’s principal asked Hadley to attend
such a pre‐IEP meeting to discuss the progress, educational goals,
and future placement of one of Hadley’s students. Hadley told the
principal that she had never been asked to attend a pre‐IEP
meeting before and that she did not think such a meeting was
appropriate or legal because it did not involve the parents. The
principal informed Hadley that she was required to attend the pre‐
IEP meeting and that such meetings were not illegal. After Hadley
attended the pre‐IEP meeting, the student’s parent was invited to
attend a formal IEP meeting. During that IEP meeting, Hadley felt
that the parent was intimidated into agreeing to transfer the
student to the student’s local district, which Hadley believed was
not properly equipped to assist the student.

¶4      Despite Hadley’s objections to the policy, USDB sent Hadley
a letter of intent during the spring of 2011 to renew her teaching
contract for the following school year. Rather than renewing her
contract, Hadley told USDB’s human resource manager that she
would not be returning the following year. She reiterated her
unhappiness with the policy and explained that she felt she should
seek employment with the school districts where her students were
being transferred.




20120282‐CA                       2                2013 UT App 145
             Hadley v. Department of Workforce Services


¶5    On June 23, 2011, Hadley began filing claims for
unemployment benefits. Rather than informing the Department of
Workforce Services (the Department) that she had voluntarily quit,
Hadley reported that she was discharged from her employment as
part of a reduction in force. Based on that information, the
Department initially paid unemployment benefits to Hadley.
However, the Department later determined that she had
voluntarily quit without good cause and had received benefits to
which she was not entitled. The Department also determined that
a fraud penalty should be assessed because Hadley knowingly
withheld material information regarding the reason for her
employment separation.

¶6     Hadley appealed the Department’s decisions to an
Administrative Law Judge (the ALJ). During an evidentiary
hearing before the ALJ, Hadley testified that one of the reasons she
quit was because she did not like the policy, which she believed
was implemented in response to cuts to USDB’s budget and
violated the right of her students’ parents to participate
meaningfully in the IEP meeting. Hadley felt that the pre‐IEP
meetings were designed to build consensus among the teachers
and administration to transfer students to their local districts prior
to the actual IEP meetings with the parents. She testified that the
policy discriminated against students with multiple disabilities by
returning them to their local school districts, which she believed
were ill‐equipped to meet those students’ needs.

¶7      Despite this testimony, the ALJ determined that Hadley had
voluntarily quit her job, that she had not established good cause for
quitting, and that it was not contrary to equity and good conscience
to deny her benefits. Hadley appealed the ALJ’s decision. The
Board adopted the ALJ’s findings and conclusions and affirmed the
denial of unemployment benefits, the overpayment in the amount
of $10,848, and the civil fraud penalty in the amount of $10,848, for
a total overpayment amount of $21,696. Hadley now petitions this
court for review of the Board’s decision.




20120282‐CA                       3                2013 UT App 145
            Hadley v. Department of Workforce Services


¶8      On appeal, Hadley does not challenge the Board’s
determination that she voluntarily quit without good cause.
Instead, Hadley argues that the Board acted arbitrarily and
capriciously and abused its discretion in determining that she did
not satisfy the equity and good conscience standard.1 The Utah
Legislature has provided that “[a] claimant may not be denied
eligibility for benefits if the claimant leaves work under
circumstances where it would be contrary to equity and good
conscience to impose a disqualification.” Utah Code Ann.
§ 35A‐4‐405(1)(b) (LexisNexis Supp. 2012); see also Utah Admin.
Code R994‐405‐103(1) (“If the good cause standard has not been
met, the equity and good conscience standard must be considered
in all cases . . . .”). Specifically, Hadley alleges that the Board
minimized or failed to consider substantial evidence justifying her
decision to quit and that such evidence establishes that it would be
unreasonably harsh or an affront to fairness to deny her benefits.
See Utah Admin. Code R994‐405‐103(1) (“If there are mitigating
circumstances, and a denial of benefits would be unreasonably
harsh or an affront to fairness, benefits may be allowed under the
provisions of the equity and good conscience standard . . . .”).

¶9      “‘Determining what constitutes equity and good conscience
presents a mixed question of law and fact on which we defer to the
Board, so long as its decision falls within the limits of
reasonableness and rationality.’” Davis v. Department of Workforce
Servs., 2012 UT App 158, ¶ 7, 280 P.3d 442 (mem.) (quoting Wright
v. Workforce Appeals Bd., 2011 UT App 137, ¶ 9, 254 P.3d 767
(mem.)). To establish that a denial of unemployment insurance
benefits would be against equity and good conscience, the claimant



1. Hadley does not separately challenge the Board’s decision to
assess fraud penalties, arguing only that reversal of the Board’s
equity and good conscience decision will necessarily moot that
decision. Indeed, Hadley admits that her description of the reason
for her separation from employment as due to a reduction in force
is not accurate.




20120282‐CA                      4               2013 UT App 145
            Hadley v. Department of Workforce Services


must demonstrate that, among other things, she acted reasonably
in deciding to quit. See Utah Admin. Code R994‐405‐103(1)(a). A
claimant acts reasonably where “the decision to quit [is] logical,
sensible, or practical” and “[t]here [is] evidence of circumstances
which, although not sufficiently compelling to establish good
cause, would have motivated a reasonable person to take similar
action . . . .” Id.

¶10 The Board concluded that Hadley’s “actions in this instance
were not particularly reasonable,” stating,

      Quitting a job prior to securing other employment is
      rarely practical. It makes little sense to quit a job with
      good pay in order to become unemployed with no
      pay because one disagrees with a particular policy.
      There are no mitigating factors that would cause the
      denial of benefits to be unduly harsh or an affront to
      fairness. There is no indication her continued
      employment would have been affected by a
      reduction in students or that [USDB’s] policy
      jeopardized the rights of her students or their
      parents. The factors that motivated [Hadley] to quit
      would not have motivated a reasonable person to
      take similar action. [Hadley] failed to establish a
      reasonable basis to quit such that it satisfied equity
      and good conscience.

¶11 Hadley argues that it would be unduly harsh and an affront
to fairness to deny her benefits because her decision to quit was
reasonable given her concern that, even if USDB’s pre‐IEP meetings
were technically legal, those meetings undermined the purpose of
the actual IEP meetings and were contrary to the best interests of
her students. Hadley also contends that her decision to quit was
reasonable given her belief that she was “professionally and
ethically compromised” by USDB’s policy of returning her students
to their local school districts where those districts lacked the




20120282‐CA                       5                 2013 UT App 145
             Hadley v. Department of Workforce Services


funding, personnel, resources, and curriculum necessary to
assimilate these students.

¶12 Even accepting that Hadley had legitimate concerns
regarding USDB’s policy, we are not convinced that the limits of
reason and rationality required the Board to determine that
withholding benefits would be unreasonably harsh or an affront to
fairness. “It is not this court’s place to substitute its judgment as
between two reasonably conflicting views, even though we may
have come to a different conclusion had the case come before us for
de novo review.” EAGALA, Inc. v. Department of Workforce Servs.,
2007 UT App 43, ¶ 16, 157 P.3d 334 (citation and internal quotation
marks omitted). While we may have resolved this issue differently
than the Board,2 our review of its decision “is not an invitation for
this court to engage in a free‐wheeling judicial foray into the record
and impose a decision based on our collective sense of equity and
good conscience.” Bowdrey v. Workforce Appeals Bd., 2010 UT App
362U, para. 8 (mem.) (citation and internal quotation marks
omitted). Instead, our analysis “must reflect the broad discretion
conferred by the legislature upon [the Board].” See id. (citation and
internal quotation marks omitted); see also Anderson v. Department
of Workforce Servs., 2013 UT App 70, ¶¶ 6–7 (per curiam) (declining
to disturb the board’s denial of benefits based on equity and good
conscience despite the claimant’s argument that he quit his job as
a construction superintendent based on safety concerns related to
the project); Nave v. Department of Workforce Servs., 2012 UT App
156, ¶¶ 2, 6, 280 P.3d 449 (per curiam) (declining to disturb the
board’s denial of benefits based on equity and good conscience
despite the claimant’s argument that he was subjected to a hostile
work environment); Juback v. Department of Workforce Servs., 2005



2. Hadley’s concern and discomfort were due to a commendable
sense of loyalty and dedication. After seventeen years of working
with students affected by multiple, severe challenges, she still had
enough passion to quit her job in the hope of providing services to
her transferred students in their local districts.




20120282‐CA                       6                2013 UT App 145
            Hadley v. Department of Workforce Services


UT App 421U, paras. 8–9 (mem.) (declining to disturb the board’s
denial of benefits based on equity and good conscience despite the
claimant’s argument that the employer could not make payroll on
time).

¶13 Applying that restraint, we conclude that the Board acted
within the bounds of reason and rationality in concluding that
Hadley’s decision to quit was not “logical, sensible, or practical.”
See Utah Admin. Code R994‐405‐103(1)(a). Although the Board
acknowledged Hadley’s professional and ethical concerns, it
concluded that Hadley had provided no evidence that USDB’s
policy actually discriminated against her students or their parents
or that the policy is, in fact, illegal. To the contrary, Hadley
admitted at the hearing that she was never asked to do anything
illegal and she opined that IEP meetings with the students’ parents
satisfied the requirements of the federal Individuals with
Disabilities Education Act, despite the pre‐IEP meetings. Under
these circumstances, the Board concluded that it was unreasonable
for Hadley to quit before finding alternative employment.

¶14 We cannot say that it was irrational or unreasonable for the
Board to conclude that Hadley could have continued working for
USDB until she was able to find other employment.3 Accordingly,
the Board’s determination that denying Hadley unemployment


3. Although Hadley also contends that, based on USDB’s one‐year
term teaching contracts, she was “not ethically positioned to inform
USDB that she would return for the [following] school year while
concurrently seeking same year employment with a city or county
school district,” we decline to consider this argument because it
was never raised before the Board. See Rosen v. Saratoga Springs
City, 2012 UT App 291, ¶ 31, 288 P.3d 606 (“The preservation rule
applies in agency appeals ‘when the issue raised on appeal could
have been resolved in the administrative setting.’” (quoting ABCO
Enters. v. Utah State Tax Commʹn, 2009 UT 36, ¶¶ 10–11, 211 P.3d
382 (elaborating on scenarios in which the preservation rule applies
in agency appeals))).



20120282‐CA                      7               2013 UT App 145
            Hadley v. Department of Workforce Services


benefits was not contrary to equity and good conscience “falls
within the limits of reasonableness and rationality.” See Davis v.
Department of Workforce Servs., 2012 UT App 158, ¶ 7, 280 P.3d 442
(mem.) (citation and internal quotation marks omitted). We
therefore decline to disturb the Board’s rulings.




20120282‐CA                     8               2013 UT App 145